DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 8 are amended. Claims 4 and 11 are withdrawn. Claims 1-3, 5-10 and 12-23 are examined herein.
Status of Previous Rejections
The rejections of Claims 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-3, 5-10, 12-15 and 17-23 under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455), and further in view of US’495 (US 5,480,495) and US’099 (US 2014/0349099) are maintained.
The rejections of Claims 8-10 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by US’455 (US 20180062455) are maintained.
The rejections of Claims 8-10 and 12-14 under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455), and further in view of US’495 (US 5,480,495) and US’099 (US 2014/0349099).
Regarding claims 1, 8 and 17, US’455 teaches a magnet composition that meets the recited amount of a, b and c in claims 1 and 8 (See Table 1, Examples 1-35). US’455 discloses that the main phase has structure of ThMn12 (Abstract).
US’455 discloses that the magnet alloy is pulverized to make a magnet powder and the powder can be used to make a permanent magnet ([0037]). US’455 does not teach Zn is used in making the magnet. US’495 teaches a method of making a rare earth magnet having ThMn12 structure and discloses that Zn powder is used as a binder and the mixture of the magnet alloy powder and Zn powder is heated at 300-600 ºC to make a permanent magnet (Abstract; Col 11, Ln 20-28). Thus, it would be obvious to one of ordinary skill in the art to use Zn powder as a binder as taught by US’495 in the process of making the magnet of US’455 in order to make a permanent magnet with success as disclosed by US’495. Zn binder disclosed by US’495 meets the limitation 
US’455 in view of US’495 does not teach the amount of Zn. US’099 teaches a method of making a rare earth magnet comprising Zn and discloses that increasing Zn amount increases coercivity while decreasing residual magnetic flux density (Abstract; Table 1, Examples 1-4). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of Zn through routine experimentation as taught by US’099 in the process of US’455 in view of US’495 in order to make a magnet having desired magnetic properties as disclosed by US’099. See MPEP 2144.05 II.
US’455 in view of US’495 and US’099 does not teach the depression and projection limitation recited in claim 8. However, US’455 in view of US’495 and US’099 teaches a Zn powder is added prior to making a permanent magnet followed by heating at 300-600 ºC, which is similar to the process disclosed by instant specification (compare the method of US’495 with Examples 1-5 of instant Specification), one of ordinary skill in the art would expect that the magnet disclosed by US’455 in view of US’495 and US’099 to meet the depression and projection limitation recited in claim 8.  
Regarding claims 2 and 9, claim 2 of US’455 discloses that 50 atomic percent or more of the element R is Sm. 
Regarding claims 3 and 10, US’455 discloses that the magnetic material contains at least one element selected from the group consisting of N, C, B, H, and P ([0024]). 
 Regarding claims 5 and 12, US’455 discloses that 50 atomic percent or less of the element Y is replaced with at least one element selected from the group consisting of Zr and Hf ([0019]). 

 Regarding claims 7 and 14, US’455 discloses that 20 atomic percent or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, and Ga ([0022]). 
Regarding claim 15, US’455 discloses that (I α-(Fe,Co)/(I α-(Fe,Co) + IThMn12)) is preferably less than 0.10 ([0028]; [0048]), which meets the limitation recited in claim 15.
Regarding claims 18-23, paragraphs [0037] to [0046] of US’455 teaches the limitations recited in the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’455 (US 20180062455).
Regarding claim 8, US’455 teaches a magnet composition that meets the recited amount of a, b, c and d in claim 8 (See Table 1, Examples 19-20). US’455 discloses that the main phase has structure of ThMn12 (Abstract).
US’455 teaches a grain boundary phase in the magnet ([0021]). US’455 does not teach the depression and projection limitation recited in claim 8. However, US’455 prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.   
Regarding claim 9, claim 2 of US’455 discloses that 50 atomic percent or more of the element R is Sm. 
Regarding claim 10, US’455 discloses that the magnetic material contains at least one element selected from the group consisting of N, C, B, H, and P ([0024]). 
 Regarding claim 12, US’455 discloses that 50 atomic percent or less of the element Y is replaced with at least one element selected from the group consisting of Zr and Hf ([0019]). 
Regarding claim 13, US’455 discloses that 50 atomic percent or more of the element T is Ti or Nb ([0023]). 
 Regarding claim 14, US’455 discloses that 20 atomic percent or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, and Ga ([0022]). 
Claim Rejections - 35 USC § 103
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455).

US’455 discloses that the main phase has structure of ThMn12 (Abstract).
US’455 teaches a grain boundary phase in the magnet ([0021]). US’455 does not teach the depression and projection limitation recited in claim 8. However, US’455 teaches an magnet composition that meets the recited composition in claim 8, one of ordinary skill in the art would expect that the magnet disclosed by US’455 to meet the depression and projection limitation recited in claim 8. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 9, claim 2 of US’455 discloses that 50 atomic percent or more of the element R is Sm. 
Regarding claim 10, US’455 discloses that the magnetic material contains at least one element selected from the group consisting of N, C, B, H, and P ([0024]). 

Regarding claim 13, US’455 discloses that 50 atomic percent or more of the element T is Ti or Nb ([0023]). 
 Regarding claim 14, US’455 discloses that 20 atomic percent or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, and Ga ([0022]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/283873 (US 2020/0075203) and over claims 1-23 of copending Application No. 16/283936 (US 2019/0189315). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of copending Application 
Claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 do not teach the depression and projection limitations recited in claim 8. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 teach a magnet composition that meets Applicants’ claimed magnet composition recited in the instant claims, one of ordinary skill in the art would expect that the magnet disclosed by claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 to meet the claimed depression and projection limitation recited in claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of copending Application No. 16/283873 and claims 1-23 of .
Claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 do not teach the depression and projection limitations recited in claim 8. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 teach a magnet composition that meets Applicants’ claimed magnet composition recited in the instant claims, one of ordinary skill in the art would expect that the magnet disclosed by claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 to meet the claimed depression and projection limitation recited in claim 8.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 

First, the applicants argued that US’455, US’495 and US’099, alone or in combination, fail to disclose at least that “a sub phase containing 62 atomic percent or more of Zn’, recited in claim 1, and that “an average value of the number of depressions and projections at an interface between the main phase and the sub phase is 310 or less”, recited in claim 8. US’455 fails to teach or suggest mixing a first powder containing elements of the main phase, and a second powder containing the X element, to form a mixed powder; pressing the mixed powder at a pressure of 1 ton or more to form a compact; and heating the compact at a temperature of 200 to 700 °C for one minute to 10 hours. 
In response, US’495 teaches a method of making a rare earth magnet having ThMn12 structure and discloses that Zn powder is used as a binder and the mixture of the magnet alloy powder and Zn powder is heated at 300-600 ºC to make a permanent magnet (Abstract; Col 11, Ln 20-28). The Zn binder disclosed by US’495 meets the limitation “a sub phase containing 62 atomic percent or more of Zn”.
Since the combination of US’455, US’495 and US’099 teaches a Zn powder is added prior to making a permanent magnet followed by heating at 300-600 ºC, which is similar to the process disclosed by instant specification (compare the method of US’495 with Examples 1-5 of instant Specification), one of ordinary skill in the art would expect that the magnet disclosed by US’455 in view of US’495 and US’099 to meet the depression and projection limitation recited in claim 8.  


In response, US’495 discloses that the magnet has ThMn12 structure (Abstract), the same type of magnet as disclosed by US’455. 
US’495 discloses that Zn powder is used as binder. It would be obvious to one of ordinary skill in the art to mix the magnet powder with Zn powder in order to form uniform structure. 
US’485 teaches the magnet powder were molded in magnetic field using Zn powder as binder, and heated in Ar atmosphere at 300-600 ºC to fabricate permanent magnets.
Compacting pressure determines the magnet density, not the phase composition or interface between the main phase and subphase. Thus, claims 1 and 8 are obvious over the combination of US’455, US’495 and US’099.


In response, as set forth above, the combination of US’455, US’495 and US’099 teaches these features.

Fourth, the applicants argued that US’455, US’495 and US’099 fail to teach or suggest preventing the generation of the magnetization-reversal nucleus and preventing the propagation of the inverse domain area of the main phase. This shows that the magnet materials of US’455, US’495 and US’099 are different from the claimed magnetic materials in their technical problems.
In response, preventing the generation of the magnetization-reversal nucleus and preventing the propagation of the inverse domain area of the main phase are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Fifth, regarding the novelty rejection and obviousness rejection of claim 8 over US’455, the applicants argued that US’455 fails to disclose at least that “an average 
In response, US’455 teaches an magnet composition that meets the recited composition in claim 8, one of ordinary skill in the art would expect that the magnet disclosed by US’455 to meet the depression and projection limitation recited in claim 8. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Instant Specification discloses that element X may be contained when manufacturing the alloy (i.e. one alloy method), it may also be contained by mixing the main phase alloy powder and a powder containing X (i.e. two alloy method). Since US’455 teaches the presence of element X in the alloy powder (one alloy method), one of ordinary skill in the art would expect that the magnet disclosed by US’455 to meet the depression and projection limitation recited in claim 8.

Sixth, the applicants argued that the ODP rejections should be withdrawn as claim 8 is amended.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.